 



Exhibit 10.1
Blackboard Inc.
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN
1. Purpose
     The purpose of this Amended and Restated 2004 Stock Incentive Plan (the
“Plan”) of Blackboard Inc., a Delaware corporation (the “Company”), is to
advance the interests of the Company’s stockholders by enhancing the Company’s
ability to attract, retain and motivate persons who make (or are expected to
make) important contributions to the Company by providing such persons with
equity ownership opportunities and performance-based incentives and thereby
better aligning the interests of such persons with those of the Company’s
stockholders. Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the “Code”) and
any other business venture (including, without limitation, joint venture or
limited liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”).
2. Eligibility
     All of the Company’s employees, officers, directors, consultants and
advisors are eligible to receive options, stock appreciation rights, restricted
stock, restricted stock units and other stock-based awards (each, an “Award”)
under the Plan. Each person who receives an Award under the Plan is deemed a
“Participant.”
3. Administration and Delegation
     (a) Administration by Board of Directors. The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.
     (b) Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
executive officers referred to in Section 3(c) to the extent that the Board’s
powers or authority under the Plan have been delegated to such Committee or
executive officers.
     (c) Delegation to Executive Officers. To the extent permitted by applicable
law, the Board may delegate to one or more executive officers of the Company the
power to grant

 



--------------------------------------------------------------------------------



 



Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such executive officers (including the exercise price of such
Awards, which may include a formula by which the exercise price will be
determined) and the maximum number of shares subject to Awards that the
executive officers may grant; provided further, however, that no executive
officer shall be authorized to grant Awards to any “executive officer” of the
Company (as defined by Rule 3b-7 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) or to any “officer” of the Company (as defined by
Rule 16a-1 under the Exchange Act).
4. Stock Available for Awards
     (a) Number of Shares. Subject to adjustment under Section 9, Awards may be
made under the Plan for up to 5,800,000 shares of common stock, $0.01 par value
per share, of the Company (the “Common Stock”).
     If any Award expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or results in any Common Stock not being issued, the unused Common Stock
covered by such Award shall again be available for the grant of Awards under the
Plan, subject, however, in the case of Incentive Stock Options, to any
limitations under the Code. Upon exercise of a SAR (as hereinafter defined), the
Board may count such SAR against the Common Stock available for grant under the
Plan either (i) with respect to the total number of shares subject to such SAR
(“Gross-Counted SARs”) or (ii) with respect only to the number of shares
actually issued pursuant to such exercise (“Net-Counted SARs”), provided however
that Net-Counted SARs will also be counted against the sub-limit set forth in
Section 4(b)(2). Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.
     (b) Sub-limits. Subject to adjustment under Section 9, the following
sub-limits on the number of shares subject to Awards shall apply:
          (1) Section 162(m) Per-Participant Limit. The maximum number of shares
of Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 471,923 per calendar year. For purposes of the foregoing
limit, the combination of an Option in tandem with a SAR (as each is hereinafter
defined) shall be treated as a single Award. The per-Participant limit described
in this Section 4(b)(1) shall be construed and applied consistently with Section
162(m) of the Code or any successor provision thereto, and the regulations
thereunder (“Section 162(m)”).
          (2) Limit on Awards other than Options and SARs. The maximum number of
shares with respect to which Awards other than Options and Gross-Counted SARs
may be granted shall be 300,000.

-2-



--------------------------------------------------------------------------------



 



5. Stock Options
     (a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option.”
     (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Blackboard Inc., any of
Blackboard Inc.’s present or future parent or subsidiary corporations as defined
in Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option.
     (c) Exercise Price. The Board shall establish the exercise price at the
time each Option is granted and specify it in the applicable option agreement.
The exercise price per share shall not be less than 100% of the market value on
the date of grant. For purposes of the Plan, “market value” shall mean the last
reported sale price on the trading day prior to the date of grant of the
Corporation’s common stock on the principal securities exchange, inter-dealer
quotation system or nationally recognized trading system on which the stock is
listed.
     (d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement. Other than Options granted prior to March 1, 2005, Options
granted hereunder shall expire no later than 8 years after the date of grant.
     (e) Exercise of Option. Options may be exercised by delivery to the Company
of a written notice of exercise signed by the proper person or by any other form
of notice (including electronic notice) approved by the Board together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised.
     (f) Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
          (1) in cash or by check, payable to the order of the Company;
          (2) except as the Board may, in its sole discretion, otherwise provide
in an option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;

-3-



--------------------------------------------------------------------------------



 



          (3) when the Common Stock is registered under the Exchange Act and
listed on a national securities exchange, the NASDAQ National Market or another
nationally recognized trading system, by delivery of shares of Common Stock
owned by the Participant valued at the average of the high and low reported sale
prices per share of Common Stock thereon on the trading day immediately
preceding the date of exercise (or, if no such price is reported on such day,
the shares of Common Stock shall be valued at their fair market value as
determined by, or in a manner approved by, the Board in good faith), provided
(i) such method of payment is then permitted under applicable law and (ii) such
Common Stock, if acquired directly from the Company, was owned by the
Participant at least six months prior to such delivery;
          (4) to the extent permitted by applicable law and by the Board, in its
sole discretion by (i) delivery of a promissory note of the Participant to the
Company on terms determined by the Board, or (ii) payment of such other lawful
consideration as the Board may determine; or
          (5) by any combination of the above permitted forms of payment.
     (g) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate thereof
(“Substitute Options”). Substitute Options may be granted on such terms as the
Board deems appropriate in the circumstances, notwithstanding any limitations on
Options contained in the other sections of this Section 5 or in Section 2.
Substitute Options shall not count against the overall share limit set forth in
Section 4(a), except as may be required by reason of Section 422 and related
provisions of the Code.
     (h) Limitation. Other than adjustments pursuant to Section 9 or actions
approved by the Company’s stockholders, outstanding Options shall not be amended
to reduce the exercise price per Share thereof and the Company shall not
implement an option exchange program pursuant to which an Option could be
exchanged for a new Option with a lower exercise price per Share.
6. Stock Appreciation Rights.
     (a) General. A Stock Appreciation Right, or SAR, is an Award entitling the
holder, upon exercise, to receive an amount in Common Stock determined by
reference to appreciation, from and after the date of grant, in the fair market
value of a share of Common Stock. The base price from which such appreciation is
measured shall not be less than 100% of the market value on the date of grant,
as defined in Section 5(c). The date as of which such appreciation or other
measure is determined shall be the exercise date. Stock Appreciation Rights
granted hereunder shall expire no later than 8 years after the date of grant.
     (b) Grants. Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.

-4-



--------------------------------------------------------------------------------



 



          (1) Tandem Awards. When Stock Appreciation Rights are expressly
granted in tandem with Options, (i) the Stock Appreciation Right will be
exercisable only at such time or times, and to the extent, that the related
Option is exercisable (except to the extent designated by the Board in
connection with a Reorganization Event or a Change in Control Event) and will be
exercisable in accordance with the procedure required for exercise of the
related Option; (ii) the Stock Appreciation Right will terminate and no longer
be exercisable upon the termination or exercise of the related Option, except to
the extent designated by the Board in connection with a Reorganization Event or
a Change in Control Event and except that a Stock Appreciation Right granted
with respect to less than the full number of shares covered by an Option will
not be reduced until the number of shares as to which the related Option has
been exercised or has terminated exceeds the number of shares not covered by the
Stock Appreciation Right; (iii) the Option will terminate and no longer be
exercisable upon the exercise of the related Stock Appreciation Right; and
(iv) the Stock Appreciation Right will be transferable only with the related
Option.
          (2) Independent SARs. A Stock Appreciation Right not expressly granted
in tandem with an Option will become exercisable at such time or times, and on
such conditions, as the Board may specify in the SAR Award.
     (c) Exercise. Stock Appreciation Rights may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board,
together with any other documents required by the Board.
7. Restricted Stock; Restricted Stock Units.
     (a) General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock to be delivered at the time such
shares of Common Stock vest (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).
     (b) Terms and Conditions. The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for repurchase
(or forfeiture) and the issue price, if any.
     (c) Stock Certificates. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined

-5-



--------------------------------------------------------------------------------



 



by the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death (the “Designated
Beneficiary”). In the absence of an effective designation by a Participant,
“Designated Beneficiary” shall mean the Participant’s estate.
     (d) Limitations on Vesting.
          (1) Restricted Stock Awards that vest based on the passage of time
alone shall not provide for vesting in full in less than a three-year period
from the date of grant. Restricted Stock Awards that vest upon the passage of
time and provide for accelerated vesting based on performance shall not vest
prior to the first anniversary of the date of grant. This subsection (d)(1)
shall not apply to (A) Awards granted pursuant to Section 10(j) or (B) a maximum
of 100,000 shares of Common Stock with respect to which Restricted Stock Awards
may be granted.
          (2) Notwithstanding any other provision of this Plan, the Board may,
in its discretion, either at the time a Restricted Stock Award is made or at any
time thereafter, waive its right to repurchase shares of Common Stock (or waive
the forfeiture thereof) or remove or modify any part or all of the restrictions
applicable to the Restricted Stock Award, provided that the Board may only
exercise such rights in extraordinary circumstances which shall include, without
limitation, death or disability of the Participant; estate planning needs of the
Participant; a merger, consolidation, sale, reorganization, recapitalization, or
change in control of the Company; or any other nonrecurring significant event
affecting the Company, a Participant or the Plan.
8. Other Stock-Based Awards.
     Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto.
9. Adjustments for Changes in Common Stock and Certain Other Events
     (a) Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the sub-limits set forth in Section 4(b), (iii) the number and class of
securities and exercise price per share of each outstanding Option, (iv) the
share- and per-share provisions of each Stock Appreciation Right, (v) the
repurchase price per share subject to each outstanding

-6-



--------------------------------------------------------------------------------



 



Restricted Stock Award and (vi) the share- and per-share-related provisions of
each outstanding Other Stock Unit Award, shall be appropriately adjusted by the
Company (or substituted Awards may be made, if applicable) to the extent
determined by the Board. If this Section 9(a) applies and Section 9(c) also
applies to any event, Section 9(c) shall be applicable to such event, and this
Section 9(a) shall not be applicable.
     (b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date. The Board may specify the effect of a liquidation or
dissolution on any Restricted Stock Award or Other Stock Unit Award granted
under the Plan at the time of the grant of such Award.
     (c) Reorganization and Change in Control Events

  (1)   Definitions

  (a)   A “Reorganization Event” shall mean:

  (i)   any merger or consolidation of the Company with or into another entity
as a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property; or    
(ii)   any exchange of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange transaction.

  (b)   A “Change in Control Event” shall mean:

  (i)   the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 25% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into

-7-



--------------------------------------------------------------------------------



 



      or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (iii) of this definition; or     (ii)   such time as the Continuing
Directors (as defined below) do not constitute a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board
(x) who was a member of the Board on the date of the initial adoption of this
Plan by the Board or (y) who was nominated or elected subsequent to such date by
at least a majority of the directors who were Continuing Directors at the time
of such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or

  (iii)   the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or

-8-



--------------------------------------------------------------------------------



 



      acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 25%
or more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination).

  (2)   Effect on Options

  (a)   Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that if such
Reorganization Event also constitutes a Change in Control Event, except to the
extent specifically provided to the contrary in the applicable option agreement
or any other agreement between a Participant and the Company, upon such Change
in Control Event, the vesting schedule of an Option shall be accelerated so that
such Option shall become immediately exercisable for the number of shares
subject to the Option which otherwise would have first vested within 12 months
following such Change in Control Event, and any remaining unvested shares
subject to such Option shall continue to vest in accordance with the vesting
schedule set forth in the applicable option agreement as though such 12 month
period had actually passed. For purposes hereof, an Option shall be considered
to be assumed if, following consummation of the Reorganization Event, the Option
confers the right to purchase, for each share of Common Stock subject to the
Option immediately prior to the consummation of the Reorganization Event, the

-9-



--------------------------------------------------------------------------------



 



      consideration (whether cash, securities or other property) received as a
result of the Reorganization Event by holders of Common Stock for each share of
Common Stock held immediately prior to the consummation of the Reorganization
Event (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.              Notwithstanding the foregoing, if the
acquiring or succeeding corporation (or an affiliate thereof) does not agree to
assume, or substitute for, such Options, then the Board shall, upon written
notice to the Participants, provide that all then unexercised Options will
become exercisable in full as of a specified time prior to the Reorganization
Event and will terminate immediately prior to the consummation of such
Reorganization Event, except to the extent exercised by the Participants before
the consummation of such Reorganization Event; provided, however, that in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share of Common
Stock surrendered pursuant to such Reorganization Event (the “Acquisition
Price”), then the Board may instead provide that all outstanding Options shall
terminate upon consummation of such Reorganization Event and that each
Participant shall receive, in exchange therefor, a cash payment equal to the
amount (if any) by which (A) the Acquisition Price multiplied by the number of
shares of Common Stock subject to such outstanding Options (whether or not then
exercisable), exceeds (B) the aggregate exercise price of such Options. To the
extent all or any portion of an Option becomes exercisable solely as a result of
the first sentence of this paragraph, upon exercise of such Option the
Participant shall receive shares subject to a right of repurchase by the Company
or its successor at the Option exercise price. Such repurchase right (1) shall
lapse at the same rate as the Option would have become exercisable under its
terms and (2) shall not apply to any shares subject to the Option that were
exercisable under its terms without regard to the first sentence of this
paragraph.

-10-



--------------------------------------------------------------------------------



 



  (b)   Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the applicable option agreement or any other agreement between a Participant
and the Company, upon such Change in Control Event, the vesting schedule of an
Option shall be accelerated so that such Option shall become immediately
exercisable for the number of shares subject to the Option which otherwise would
have first vested within 12 months following such Change in Control Event, and
any remaining unvested shares subject to such Option shall continue to vest in
accordance with the vesting schedule set forth in the applicable option
agreement as though such 12 month period had actually passed.

  (3)   Effect on Restricted Stock Awards

  (a)   Reorganization Event that is not a Change in Control Event. Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Common Stock subject
to such Restricted Stock Award.     (b)   Change in Control Event. Upon the
occurrence of a Change in Control Event (regardless of whether such event also
constitutes a Reorganization Event), except to the extent specifically provided
to the contrary in the instrument evidencing a Restricted Stock Award or any
other agreement between a Participant and the Company, upon such Change in
Control Event, the vesting schedule of a Restricted Stock Award shall be
accelerated so that the number of shares subject to such Award which otherwise
would have first vested within 12 months following such Change in Control Event
shall become immediately vested, and any remaining unvested shares subject to
such Award shall continue to vest in accordance with the vesting schedule set
forth in the applicable Restricted Stock Award as though such 12 month period
had actually passed.

  (4)   Effect on Other Stock Unit Awards

  (a)   Reorganization Event that is not a Change in Control Event. The Board
shall specify the effect of a Reorganization Event that is not a Change in
Control Event on any Other Stock Unit Award granted

-11-



--------------------------------------------------------------------------------



 



      under the Plan at the time of the grant of such Other Stock Unit Award.  
  (b)   Change in Control Event. Upon the occurrence of a Change in Control
Event (regardless of whether such event also constitutes a Reorganization
Event), except to the extent specifically provided to the contrary in the
instrument evidencing an Other Stock Unit Award or any other agreement between a
Participant and the Company, upon such Change in Control Event, the vesting
schedule of any Other Stock Unit Award shall be accelerated so that the number
of shares subject to the Other Stock Unit Award which otherwise would have first
become exercisable, realizable, vested or free from conditions or restrictions
within 12 months following such Change in Control Event shall immediately become
exercisable, realizable, vested or free from conditions or restrictions, and any
remaining unvested shares subject to such Award shall continue to become
exercisable, realizable, vested or free from conditions or restrictions in
accordance with the vesting schedule set forth in the applicable Other Stock
Unit Award as though such 12 month period had actually passed.

10. General Provisions Applicable to Awards
     (a) Transferability of Awards. Except as the Board may otherwise determine
or provide in an Award, Awards shall not be sold, assigned, transferred, pledged
or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the life of the Participant, shall be exercisable only
by the Participant. References to a Participant, to the extent relevant in the
context, shall include references to authorized transferees.
     (b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
     (c) Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
     (d) Termination of Status. The Board shall determine the effect on an Award
of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award.
     (e) Withholding. Each Participant shall pay to the Company, or make
provision satisfactory to the Board for payment of, any taxes required by law to
be withheld in connection with Awards to such Participant no later than the date
of the event creating the tax liability.

-12-



--------------------------------------------------------------------------------



 



Except as the Board may otherwise provide in an Award, for so long as the Common
Stock is registered under the Exchange Act, Participants may satisfy such tax
obligations in whole or in part by delivery of shares of Common Stock, including
shares retained from the Award creating the tax obligation, valued in accordance
with the procedures set forth in Section 5(f)(3); provided, however, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). The Company may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to a Participant.
     (f) Amendment of Award. Except as provided in Section 5(h) above, the Board
may amend, modify or terminate any outstanding Award, including but not limited
to, substituting therefor another Award of the same or a different type,
changing the date of exercise or realization, and converting an Incentive Stock
Option to a Nonstatutory Stock Option, provided that the Participant’s consent
to such action shall be required unless the Board determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant.
     (g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
     (h) Acceleration. The Board may at any time provide that any Award shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.
          (i) Deferred Delivery of Shares Issuable Pursuant to an Award. Subject
to Section 11(g), the Board may, at the time any Award is granted, provide that,
at the time Common Stock would otherwise be delivered pursuant to the Award, the
Participant shall instead receive an instrument evidencing the right to future
delivery of Common Stock at such time or times, and on such conditions, as the
Board shall specify. The Board may at any time accelerate the time at which
delivery of all or any part of the Common Stock shall take place.
     (j) Performance Conditions.
          (1) This Section 10(j) shall be administered by the Compensation
Committee of the Board of Directors, or such other committee of “outside
directors”, as defined by Section 162(m), approved by the Board (the
“Section 162(m) Committee”).

-13-



--------------------------------------------------------------------------------



 



          (2) Notwithstanding any other provision of the Plan, if the Section
162(m) Committee determines, at the time a Restricted Stock Award or Other Stock
Unit Award is granted to a Participant, that such Participant is, or may be as
of the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee (as defined in Section 162(m)),
then the Section 162(m) Committee may provide that this Section 10(j) is
applicable to such Award.
          (3) If a Restricted Stock Award or Other Stock Unit Award is subject
to this Section 10(j), then the lapsing of restrictions thereon and the
distribution of cash or Shares pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Section 162(m) Committee, which shall be based on the relative or absolute
attainment of specified levels of one or any combination of the following:
(a) earnings per share, (b) return on average equity or average assets with
respect to a pre-determined peer group, (c) earnings, (d) earnings growth,
(e) revenues, (f) expenses, (g) stock price, (h) market share, (i) return on
sales, assets, equity or investment, (j) regulatory compliance, (k) improvement
of financial ratings, (l) achievement of balance sheet or income statement
objectives, (m) total shareholder return, (n) net operating profit after tax,
(o) pre-tax or after-tax income, (p) cash flow, or (q) such other objective
goals established by the Board, and may be absolute in their terms or measured
against or in relationship to other companies comparably, similarly or otherwise
situated. Such performance goals may be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, and (v) charges for restructuring
and rationalization programs. Such performance goals may vary by Participant and
may be different for different Awards. Such performance goals shall be set by
the Section 162(m) Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m).
          (4) Notwithstanding any provision of the Plan, with respect to any
Restricted Stock Award or Other Stock Unit Award that is subject to this
Section 10(j), the Section 162(m) Committee may adjust downwards, but not
upwards, the cash or number of Shares payable pursuant to such Award, and the
Section 162(m) Committee may not waive the achievement of the applicable
performance goals except in the case of the death or disability of the
Participant.
          (5) The Section 162(m) Committee shall have the power to impose such
other restrictions on Awards subject to this Section 10(j) as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.
11. Miscellaneous
     (a) No Right To Employment or Other Status. No person shall have any claim
or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

-14-



--------------------------------------------------------------------------------



 



     (b) No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
     (c) Effective Date and Term of Plan. The Plan shall become effective on the
date on which it is adopted by the Board. No Awards shall be granted under the
Plan after the completion of ten years from the earlier of (i) the date on which
the Plan was adopted by the Board or (ii) the date the Plan was approved by the
Company’s stockholders, but Awards previously granted may extend beyond that
date.
     (d) Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time; provided that, to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); and provided
further that, without approval of the Company’s stockholders, no amendment may
(i) increase the number of shares authorized under the Plan (other than pursuant
to Section 9), (ii) materially increase the benefits provided under the Plan,
(iii) materially expand the class of participants eligible to participate in the
Plan, (iv) expand the types of Awards provided under the Plan or (v) make any
other changes that require stockholder approval under the rules of the Nasdaq
National Market, Inc. In addition, if at any time the approval of the Company’s
stockholders is required as to any other modification or amendment under
Section 422 of the Code or any successor provision with respect to Incentive
Stock Options, the Board may not effect such modification or amendment without
such approval.
     (e) Authorization of Sub-Plans. The Board may from time to time establish
one or more sub-plans under the Plan for purposes of satisfying applicable blue
sky, securities or tax laws of various jurisdictions. The Board shall establish
such sub-plans by adopting supplements to this Plan containing (i) such
limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable or (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.
     (f) Provisions for Foreign Participants. The Board may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or

-15-



--------------------------------------------------------------------------------



 



establish subplans or procedures under the Plan to recognize differences in
laws, rules, regulations or customs of such foreign jurisdictions with respect
to tax, securities, currency, employee benefit or other matters.
     (g) Compliance With Code Section 409A. No Award shall provide for deferral
of compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code.
     (h) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.

     
 
  Adopted by the Board of Directors on March 3, 2004
 
   
 
  Approved by the Stockholders on April 23, 2004
 
   
 
  Amended and Restated by the Board of Directors on March 21, 2005
 
   
 
  Approved by Stockholders on May 19, 2005
 
   
 
  Amended by the Board of Directors on February 22, 2006
 
   
 
  Approved by Stockholders on June 14, 2006
 
   
 
  Amended by the Board of Directors on March 8, 2007
 
   
 
  Approved by Stockholders on June 7, 2007

-16-